Name: Council Regulation (EU) NoÃ 566/2012 of 18Ã June 2012 amending Regulation (EC) NoÃ 975/98 on denominations and technical specifications of euro coins intended for circulation
 Type: Regulation
 Subject Matter: monetary economics;  technology and technical regulations;  monetary relations
 Date Published: nan

 29.6.2012 EN Official Journal of the European Union L 169/8 COUNCIL REGULATION (EU) No 566/2012 of 18 June 2012 amending Regulation (EC) No 975/98 on denominations and technical specifications of euro coins intended for circulation THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 128(2) thereof, Having regard to the proposal from the European Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the European Central Bank (2), Whereas: (1) Commission Recommendation 2009/23/EC of 19 December 2008 on common guidelines for the national sides and the issuance of euro coins intended for circulation (3), endorsed by the Council conclusions of 10 February 2009, defines common principles for the designs used for the national sides of euro circulation coins and establishes procedures whereby Member States inform each other of draft designs, and for the approval of these designs. (2) As the euro coins circulate in the whole euro area, their national design features are a matter of common interest. To permit their smooth circulation and in the interests of legal certainty and transparency it is appropriate that the rules defined in Recommendation 2009/23/EC concerning denominations and technical specifications of euro circulation coins, be made legally binding by integrating them into Council Regulation (EC) No 975/98 (4). (3) Euro coins have a common European side and a distinctive national side. The common European sides of euro coins bear both the name of the single currency and the denomination of the coin. The national side should neither repeat the name of the single currency nor the denomination of the coin. (4) A clear indication of the name of the issuing Member State should be put on the national side of the coin in order to allow interested coin users to easily identify the issuing Member State. (5) The edge lettering of euro coins should be considered part of the national side and should therefore not repeat any indication of the denomination, except for the 2-euro coin, and provided that only the figure 2 or the term euro in the relevant alphabet, or both, are used. (6) The designs on the national side of euro coins are decided upon by each Member State whose currency is the euro and should take into account the fact that euro coins circulate in the whole euro area and not only in the issuing Member State. In order to ensure that coins are immediately recognisable as euro coins also from their national side, the design should be fully surrounded by the 12 stars of the Union flag. (7) In order to facilitate the recognition of circulation coins and to ensure appropriate continuity in the minting, Member States should only be allowed to modify the designs used for the national sides of regular circulation coins once every 15 years, except if the Head of State referred to on a coin changes. This should, however, be without prejudice to changes necessary to prevent counterfeiting of the currency. Changes to the design of the common European side of circulation coins should be decided by the Council and voting rights should be restricted to Member States whose currency is the euro. (8) Individual Member States should be allowed to issue commemorative coins to celebrate subjects of major national or European relevance, whereas commemorative coins issued collectively by all Member States whose currency is the euro should be reserved for subjects of the highest European relevance. The 2-euro coin constitutes the most suitable denomination for this purpose, principally on account of the large diameter of the coin and its technical characteristics, which offer adequate protection against counterfeiting. (9) Taking into account that euro coins circulate in the whole euro area, to avoid the use of inappropriate designs, issuing Member States should inform each other and the Commission about draft designs for the national side of euro coins in advance of the planned issue date. The Commission should verify the compliance of the designs with the technical requirements of this Regulation. Submission of draft designs to the Commission should be made sufficiently in advance of the planned issue date for issuing Member States to modify the design if necessary. (10) Furthermore, uniform conditions for the approval of the designs of the national sides of euro coins should be laid down to avoid the choice of designs which could be considered as inappropriate in some Member States. In view of the fact that the competence for an issue as sensitive as the design of the national sides of the euro coins belongs to the issuing Member States, implementing powers should therefore be conferred on the Council. Any implementing decisions taken on this basis by the Council would be closely connected to the acts adopted by the Council on the basis of Article 128(2) of the Treaty; therefore, the suspension of the voting rights of the members of the Council representing Member States whose currency is not the euro for the adoption by the Council of those decisions should apply as set out in Article 139(4) of the Treaty. The procedure should allow the issuing Member States to modify the design in due time if so required. (11) Regulation (EC) No 975/98 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Amendment of Regulation (EC) No 975/98 In Regulation (EC) No 975/98 the following Articles are inserted: Article 1a For the purposes of this Regulation, the following definitions shall apply: 1. circulation coins  means euro coins intended for circulation, the denominations and technical specifications of which are laid down in Article 1; 2. regular coins  means circulation coins excluding commemorative coins; 3. commemorative coins  means circulation coins, which are intended to commemorate a specific subject as specified in Article 1h. Article 1b Circulation coins shall have a common European side and a distinctive national side. Article 1c 1. The national side of circulation coins shall not repeat any indication of the denomination, or any parts thereof, of the coin. It shall not repeat the name of the single currency or of its subdivision, unless such indication stems from the use of a different alphabet. 2. By derogation from paragraph 1, the edge lettering of the 2-euro coin may include an indication of the denomination, provided that only the figure 2  or the term euro  in the relevant alphabet, or both, are used. Article 1d The national side of all denominations of circulation coins shall bear an indication of the issuing Member State by means of the Member States name or an abbreviation of it. Article 1e 1. The national side of circulation coins shall bear a circle of 12 stars that shall fully surround the national design, including the year mark and the indication of the issuing Member States name. This shall not prevent some design elements from extending into the circle of stars, provided that the stars are all clearly and fully visible. The 12 stars shall be depicted as on the Union flag. 2. The designs for the national side of circulation coins shall be chosen taking into account that euro coins circulate in all Member States whose currency is the euro. Article 1f 1. Changes to the designs used for the national sides of regular coins may only be made once every 15 years, without prejudice to changes necessary to prevent counterfeiting of the currency. 2. Without prejudice to paragraph 1, changes to the designs used for the national sides of regular coins may be made where the Head of State referred to on a coin changes. However, a temporary vacancy or the provisional occupation of the function of Head of State shall not give any additional right to such change. Article 1g Issuing Member States shall update their national sides of regular coins in order to fully comply with this Regulation by 20 June 2062. Article 1h 1. Commemorative coins shall bear a different national design from that of the regular coins and shall only commemorate subjects of major national or European relevance. Commemorative coins issued collectively by all Member States whose currency is the euro shall only commemorate subjects of the highest European relevance and their design shall be without prejudice to the possible constitutional requirements of these Member States. 2. The edge lettering on commemorative coins shall be the same as on regular coins. 3. Commemorative coins may only have a face value of 2 euro. Article 1i 1. Member States shall inform each other of the draft designs of new national sides of circulation coins, including the edge letterings, and, for commemorative coins, on the estimated volume of issuance, before the formal approval of those designs. 2. The power to approve designs for new or modified national sides of circulation coins shall be conferred on the Council acting by qualified majority in accordance with the procedure set out in paragraphs 3 to 7. When taking the decisions referred to in this Article, the voting rights of the Member States whose currency is not the euro shall be suspended. 3. For the purpose of paragraph 1, draft designs of circulation coins shall be submitted by the issuing Member State to the Council, to the Commission and to the other Member States whose currency is the euro, in principle at least three months before the planned issue date. 4. Within seven days following the submission referred to in paragraph 3, any Member State whose currency is the euro may, in a reasoned opinion addressed to the Council and to the Commission, raise an objection to the draft design proposed by the issuing Member State if that draft design is likely to create adverse reactions among its citizens. 5. Where the Commission considers that the draft design does not respect the technical requirements set out by this Regulation, it shall, within seven days following the submission referred to in paragraph 3, submit a negative assessment to the Council. 6. If no reasoned opinion or negative assessment has been submitted to the Council within the time limit referred to in paragraphs 4 and 5 respectively, the decision approving the design is deemed to be adopted by the Council on the day following the expiry of the time limit referred to in paragraph 5. 7. In all other cases, the Council shall decide without delay on the approval of the draft design, unless, within seven days following the submission of a reasoned opinion or of a negative assessment, the issuing Member State withdraws its submission and informs the Council of its intention to submit a new draft design. 8. All relevant information on new national circulation coin designs shall be published by the Commission in the Official Journal of the European Union. Article 1j Articles 1c, 1d, 1e and 1h(2): (a) shall not apply to circulation coins which have been issued or produced prior to 19 June 2012; (b) shall, during a transitional period ending on 20 June 2062, not apply to the designs that are already legally in use on circulation coins on 19 June 2012. Circulation coins that have been issued or produced during the transitional period may remain legal tender without limit in time.. Article 2 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Luxembourg, 18 June 2012. For the Council The President M. GJERSKOV (1) Opinion of the European Parliament of 22 May 2012 (not yet published in the Official Journal). (2) OJ C 273, 16.9.2011, p. 2. (3) OJ L 9, 14.1.2009, p. 52. (4) OJ L 139, 11.5.1998, p. 6.